Citation Nr: 1331855	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-17 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include pinguecula.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1984 to October 1993.  He then had subsequent service in the Nebraska Army National Guard followed by another period of active duty service from January 2005 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the Veteran was initially represented by the Nebraska Department of Veteran's Affairs, but he changed representation to Disabled American Veterans in April 2010.  The appropriate VA forms are associated with the claims file, and the Board acknowledges this change.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's service representative has filed a brief in support of the appeal (informal hearing presentation or IHP).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that a private physician, Dr. R.P. (initials used to protect privacy), has submitted a letter in support of the Veteran's claim.  However, the claims file does not any actual treatment records from that physician.  Such records may be relevant.  Therefore, the RO/AMC should attempt to obtain any outstanding medical records.

In addition, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim.  There is evidence from Dr. R.P. indicating that the Veteran may have pinguecula due to excessive ultraviolet radiation exposure.  He also indicated that the Veteran had some early symptoms of presbyopia that were not related to ultraviolet light.  However, Dr. R.P. did not provide any rationale for his opinions.  The Veteran is competent to attest to matters of which he had first-hand knowledge, such as sun exposure in service.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of any eye disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed bilateral eye disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records.  A specific request should be made for treatment records from Dr. R.P. 

The RO/AMC should also obtain any outstanding VA medical records dated from June 2010 to the present.

2.  After the above development has been completed and all outstanding treatment records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral eye disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, his lay statements and assertions, and the statement from Dr. R.P.  

The Veteran has contended that he currently has a bilateral eye disorder developed as a result of excessive exposure to sunlight while in service.  

It should be noted that the Veteran is competent to attest to observable symptomatology and matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current eye disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is related to the Veteran's military service, including exposure to sunlight therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


